Citation Nr: 0624951	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  97-27 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from July 1970 to March 
1972, including service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 decision by the RO in New York, 
New York that, in pertinent part, denied service connection 
for a seizure disorder.  A personal hearing was held before a 
Veterans Law Judge in August 2001.  In October 2001, the 
Board remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.  In May 2006, the Board notified the veteran that the 
Veterans Law Judge who conducted his hearing was no longer 
employed at the Board, and offered him the opportunity to 
have another Board hearing.  By a statement dated in July 
2006, the veteran said he did not want another hearing.

The veteran initially appealed the RO's denial of service 
connection for drug abuse, but by a statement dated in August 
2001, he withdrew his appeal as to this issue.  38 C.F.R. 
§ 20.204 (2005).

As noted in its October 2001 remand, the Board observes that 
the veteran has raised a claim for service connection for 
post-traumatic stress disorder (PTSD).  That issue is not 
currently on appeal and is again referred to the RO for 
appropriate action.


FINDINGS OF FACT

The veteran's current seizure disorder did not arise in 
service and was not caused by any incident of service.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).     Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters dated in November 2001, May 2004 and 
April 2006, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA outpatient treatment 
reports and examination reports, Social Security records and 
lay statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini supra; Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his contentions, including 
those raised at an August 2001 VA hearing; service medical 
and personnel records; VA medical records; records from the 
Social Security Administration (SSA); and lay statements from 
relatives.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Service incurrence will be presumed for 
certain chronic diseases, including epilepsies, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

The veteran claims service connection for a seizure disorder 
which he asserts was incurred as a result of a head injury 
during military service in Vietnam.  He contends that his 
first seizure occurred within a few months after separation 
from service.

The service medical records are negative for a head injury 
and for seizures.  A February 1972 clinical record reflects 
that the veteran was hospitalized from late January to early 
February 1972.  The diagnosis was improper use of heroin.  
The examiner noted that the veteran had been using heroin on 
a daily basis for the past eight months.  On separation 
medical examination in March 1972, the veteran's neurological 
system was listed as normal.

A VA index card dated on January 19, 1976 reflects that the 
veteran was seen on an outpatient basis at the Brooklyn VA 
Medical Center on that date, but there are no notes regarding 
what condition was treated.  Multiple attempts to obtain 
additional VA medical records dated prior to the 1990s have 
been unsuccessful.

The available post-service medical records are negative for a 
diagnosis of a seizure disorder until the 1990s.  VA medical 
records dated since 1995 reflect treatment for a seizure 
disorder.  A November 1995 neurology consultation reflects 
that the veteran reported that he fell and struck the back of 
his head in Vietnam, with no loss of consciousness, and 
received a closed head injury.  He said he had his first 
seizure in 1971 in the United States.  The veteran reported 
that he had used heroin since 1971, and had been on Methadone 
for eight months.  He reported that he was an alcoholic for 
20 years, and quit one year ago.  The diagnostic assessment 
was seizure disorder for 24 years, with a history of trauma 
to head; idiopathic epilepsy versus seizure disorder with a 
secondary cause.  The examiner then noted the veteran's 
history of alcoholism and heroin use.

A November 1995 consultation request notes that the veteran 
had a history of a seizure disorder for 24 years.  He gave a 
history of a head injury, alcoholism, and heroin use.  The 
provisional diagnosis was a seizure disorder.  An 
electroencephalogram (EEG) was performed in November 1995 and 
was within normal limits.  A March 1996 brain magnetic 
resonance imaging (MRI) scan was unremarkable.  A July 1996 
neurology clinic note reflects that the veteran reported a 
history of an accident in Vietnam, and of seizures since 
1971.  The diagnosis was seizure disorder.

At a February 1996 VA examination, the examiner noted that 
the veteran reported a history of epilepsy since age 20, 
status post a fall with loss of consciousness for 45 minutes.  
He said his first fit occurred four weeks after the fall.  He 
denied a history of alcohol abuse, and said he was taking 
methadone.  The diagnosis was post-traumatic grand mal 
epilepsy with poor control secondary to poor compliance.

By a letter dated in January 1998, a VA neurology consultant 
indicated that the veteran had post-traumatic seizure 
disorder.  An April 1998 PTSD clinic intake evaluation 
reflects that the veteran reported that he had a head injury 
from a mortar round during service in Vietnam, with a seizure 
disorder since then.

A May 1998 SSA decision reflects that the veteran reported 
that he sustained a head injury in Vietnam, and that his 
seizures began one year after he left military service.

The veteran has asserted that he incurred a seizure disorder 
as a result of a head injury (although he has told 
conflicting versions of that event) during his period of 
active service.  As a layman, he is not competent to render 
an opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Similarly, the veteran's 
self-reported lay history, transcribed in some of the post-
service medical records, that his seizure disorder began 
after a head injury in service, does not constitute competent 
medical evidence of causality.  LeShore v. Brown, 8 Vet. App. 
406 (1995).  A mere recitation of the veteran's self-reported 
lay history does not constitute competent medical evidence of 
diagnosis or causality.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999); LeShore, supra. 

By statements dated in August 2001, the veteran's sisters 
related that he had seizures beginning within three or four 
months after separation from service.  However, as lay 
persons, they are not competent to determine the whether the 
seizures they reportedly witnessed resulted from an organic 
nervous system disease, or from other factors, such as 
substance abuse.  As such, their statements do not constitute 
competent medical evidence.  Espiritu, supra.

Upon review of all the evidence on file, the Board finds that 
there is no competent evidence of a head injury in service, 
and no competent medical evidence demonstrating that the 
veteran's current seizure disorder is linked to service; 
thus, service connection is not warranted for a seizure 
disorder on a direct basis.  Hickson, supra.  Moreover, the 
first competent medical evidence of a chronic seizure 
disorder is dated in 1995, more than twenty years after 
separation from service, and thus the Board finds that 
epilepsy was not manifested to a compensable degree within 
the first year after separation from service.  Hence, service 
connection is not warranted on a presumptive basis for a 
seizure disorder.  38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the veteran's 
claim for service connection for a seizure disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a seizure disorder is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


